QIFFEN, J.
This proceeding was commenced in the court of insolvency to appropriate certain real estate of the plaintiff in error for railroad purposes. Our conclusions, drawn from the record, are as follows:
1. The existence of the corporation and its due organization, including the payment of 10 per cent of each share of stock subscribed, are fully shown by the record, and it was therefore vested with the power of eminent domain.
2. The resolution of the board of directors of the railroad company declaring it necessary to ■ appropriate the property of the plaintiff' in error was duly passed by five out of seven directors, although two of them were employes of the Kanawha Despatch. They were neither stockholders, owners, nor interested in such company within the meaning of Rev. Stat. 3315 (Lan. 5273). ' <
3. The defendant in error was the real party in interest, although the .same man who. was1 president of the Chesapeake & Ohio Railway Company was also president of this company, and although the Coving-ton & Cincinnati Elevated Railway and Transfer and Bridge Company was the owner of 93 per cent of the stock of this company.
4. There was no change of the line within the meaning of Rev. Stat. 3272 (Lan. 5228) by running the road over the property of the plaintiff in error instead of the adjacent property, as the same resulted from the necessity of the case.
5. The exception to the ruling of the court, in sustaining an objection to the question at the bottom of page 135 of the bill of exceptions is not well taken, as it would open a large field of inquiry which would only confuse the jury in estimating the value of the property. A like question would have been proper upon cross-examination of the defendant’s witnesses in order to judge whether or not the opinion of the witnesses was well founded.
6. The compensation awarded by the jury was full and adequate and not against the weight of the evidence.
7. The alleged misconduct of counsel in stating to the jury that the property was bought by plaintiff in error for $1,100 was not prejudicial, as the court instructed the jury not to consider any such statement, and that the amount paid for the property by plaintiff in error had nothing to do with the ease.
We find no prejudicial error, and the judgment will be affirmed.
Jelke and Swing, JJ., concur.